            Case 2:20-cv-00311-JCC-SKV Document 81 Filed 08/19/21 Page 1 of 3




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   TIMOTHY MARTIN,                                           CASE NO. C20-0311-JCC
10                              Plaintiff,                     ORDER
11          v.

12   WASHINGTON STATE DEPARTMENT OF
     CORRECTIONS, et al.,
13
                                Defendants.
14

15
            Presently before the Court are Plaintiff’s and Defendants’ respective objections (Dkt.
16
     Nos. 75, 78) to the Report and Recommendation (“R&R”) of the Honorable S. Kate Vaughan,
17
     United States Magistrate Judge (Dkt. No. 74). The R&R recommends the Court conclude that
18
     Plaintiff’s failure to satisfy the requirements of Wash. Rev. Code § 7.70.150 does not bar his
19
     medical negligence claims. (Dkt. No. 74 at 10–13 (citing Putman v. Wenatchee Valley Med. Ctr.,
20
     P.S., 216 P.3d 374, 379–80 (Wash. 2009)).) In Putman, the Washington Supreme Court held that
21
     the statute, which requires a medical malpractice plaintiff to file a certificate of merit from a
22
     medical expert at the time of filing suit, is unconstitutional. 216 P.2d 380. Defendants, in
23
     objecting to the R&R, argue that the holding in Putman should be viewed as applying only to
24
     medical negligence suits lodged against private parties, consistent with the facts of the case.
25
     (Dkt. No. 75 at 2–8 (citing McDevitt v. Harbor View Med. Ctr., 316 P.3d 469 (Wash. 2013);
26


     ORDER
     C20-0311-JCC
     PAGE - 1
            Case 2:20-cv-00311-JCC-SKV Document 81 Filed 08/19/21 Page 2 of 3




 1   Waples v. Yi, 234 P.3d 187 (Wash. 2010)).) Defendants assert that, since the Department of

 2   Corrections is a state agency, Putman has no import here. Id. But as the Court previously

 3   indicated in an unrelated case, Putman’s import to public defendants is “an unresolved issue of

 4   state law.” Reed v. Hammond, 2020 WL 133191, slip op. at 2 (W.D. Wash. 2020). The Court

 5   finds that this continues to be true.

 6           A federal court may certify to the Washington Supreme Court a question of Washington

 7   law involved in the underlying federal case when “it is necessary to ascertain the local law . . . in

 8   order to dispose of such proceeding and the local law has not been clearly determined.” Wash.
 9   Rev. Code § 2.60.020. The Court may do so sua sponte, in the exercise of its discretion. See
10   Alaska Airlines, Inc. v. United Airlines, Inc., 902 F.2d 1400, 1402 n.1 (9th Cir. 1990). The
11   certification process serves the important judicial interests of efficiency and comity, specifically
12   it saves “time, energy, and resources and helps build a cooperative judicial federalism.” Lehman
13   Bros. v. Schein, 416 U.S. 386, 391 (1974).
14           The constitutionality of Wash. Rev. Code § 7.70.150, as it relates to suits brought against
15   public entities, such as the Department of Corrections, is an important and far-reaching issue of
16   local law and public policy. The Court is loath to apply a potentially inaccurate legal standard to
17   Plaintiff’s medical negligence claims, to the extent those claims are not otherwise barred by the
18   statute of limitations. Accordingly, the following questions are hereby certified to the

19   Washington Supreme Court:

20           1. Is Wash. Rev. Code § 7.70.150 facially invalid under Washington’s constitution?

21           2. If Wash. Rev. Code § 7.70.150 is not facially invalid, is it invalid as applied to a

22               medical negligence suit brought against the Washington Department of Corrections

23               and its representatives and/or agents?

24           3. If the answer to either question above is yes, is this determination prospective or

25               retroactive?

26   The Court does not intend its framing of these questions to restrict the Washington Supreme


     ORDER
     C20-0311-JCC
     PAGE - 2
            Case 2:20-cv-00311-JCC-SKV Document 81 Filed 08/19/21 Page 3 of 3




 1   Court’s consideration of any issues that it determines are relevant; the Washington Supreme

 2   Court may reformulate the questions as it sees fit. Affiliated FM Ins. Co. v. LTK Consulting

 3   Servs. Inc., 556 F.3d 920, 922 (9th Cir. 2009).

 4          The Clerk is DIRECTED to submit to the Washington Supreme Court a certified copy of

 5   this order; a copy of the docket in the above-captioned matter; and Docket Numbers 54, 61, 67,

 6   71, 74, 75, and 79 in this case. The record so compiled contains all matters in the pending case

 7   deemed material for consideration of the local law questions certified for answer. Plaintiff is

 8   ORDERED to file the opening brief on the certified questions. See Wash. R. App. P. 16.16(e)(1).
 9          Defendant’s motion for summary judgment and objections to the R&R (Dkt. Nos. 61, 75,
10   78) are STAYED until the Washington Supreme Court answers the certified questions or
11   indicates that it declines to do so. All remaining case management dates are hereby STRICKEN.
12   The parties are ORDERED, within fourteen days of the Washington State Supreme Court’s
13   answer, or communication declining to provide an answer, to move to lift the stay, to meet and
14   confer, and to provide this Court with a Joint Status Report.
15          DATED this 19th day of August 2021.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C20-0311-JCC
     PAGE - 3
